  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 1 of 7


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION AT LAFAYETTE

 TORREY CARTER,

                       Plaintiff,

                       v.                                 CAUSE NO.: 4:17-CV-79-TLS

 MALONE SPORTS CENTER, LLC;
 MALONE SPORTS CENTER, LLC d/b/a
 Elite Air; MALONE SPORTS CENTER,
 LLC d/b/a Elite Air Trampoline Park;
 MALONE SPORTS CENTER, LLC d/b/a
 Malone Sports Equipment; MALONE
 SPORTS CENTER, LLC d/b/a Elite Air
 Newburgh; MALONE SPORTS CENTER,
 LLC d/b/a Elite Gymnastics; MALONE
 SPORTS CENTER, LLC d/b/a Elite Tennis;
 MALONE SPORTS CENTER, LLC d/b/a
 Lafayette Elite Tennis Academy; MALONE
 SPORTS CENTER, LLC d/b/a Elite Tennis
 Academy; and MALONE REAL ESTATE,
 LLC,

                       Defendants.


                                     OPINION AND ORDER

       This matter is before the Court on a defense Motion to Dismiss [ECF No. 80]. For the

reasons discussed below, the Court GRANTS the Motion to Dismiss.

                                        BACKGROUND

       On October 10, 2017, Plaintiff Torrey Carter, by counsel, filed a Complaint [ECF No. 1]

against Malone Sports Center, LLC and Malone Real Estate, LLC. A Rule 16(b) preliminary

pretrial conference was held on February 1, 2018. See ECF No. 28. On January 17, 2019, the

Court granted the Plaintiff’s attorneys’ motion to withdraw their appearances, see ECF No. 32,

and set an in-person status conference, see id.; ECF No. 34. The Plaintiff, proceeding pro se,
    USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 2 of 7


failed to appear for the status conference on April 4, 2019, but the Court granted him permission

to participate by telephone after the conference had begun. See ECF No. 38.

        On April 4, 2019, Malone Sports Center filed a Motion for Summary Judgment [ECF

Nos. 39]. The deadline for the Plaintiff’s response brief was stayed pending his attempt to retain

counsel. See ECF No. 43.

        On April 10, 2019, the Plaintiff failed to appear for a scheduled in-person hearing but

was again permitted to participate by telephone. See ECF Nos. 38, 43. The Court admonished the

Plaintiff for failing to appear in person and indicated that dismissal for lack of prosecution may

be appropriate if the Plaintiff failed to follow court orders. See ECF No. 43.

        On May 13, 2019, the Plaintiff appeared in person, as ordered, for a status conference.

See id.; ECF No. 46. Similarly, the Plaintiff appeared in person at a status conference on June 20,

2019. See ECF Nos. 46, 48.

        However, on August 15, 2019, the Plaintiff failed to appear for a status conference. See

ECF No. 56. The Court confirmed discovery deadlines and set a deadline for the Plaintiff’s

response to the Motion for Summary Judgment. See id. The Court also set an in-person status

conference/show cause hearing for December 5, 2019, and issued an order to show cause why

the Plaintiff should not be held in contempt of Court for failing to appear. See id.; ECF No. 57.

The Plaintiff was warned that the failure to appear at the hearing may result in sanctions,

including dismissal of the case. See ECF No. 57.

        A September 5, 2019 defense Motion to Compel [ECF No. 63] sought outstanding

discovery responses from the Plaintiff. The Court granted the motion. See ECF No. 71.1



1
  The Court ordered the Plaintiff to reimburse the Defendant for attorney fees associated with the Motion
to Compel and set a deadline of March 3, 2020, for payment of the fees. See Jan. 30, 2020 Order, ECF
No. 82. The Plaintiff filed a Motion for Reconsideration [ECF No. 86], which the Court denied, see ECF


                                                    2
  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 3 of 7


        On September 18, 2019, the Plaintiff filed an unsigned Opposition to Motion for

Summary Judgment. See ECF No. 64.

        The Plaintiff appeared in person at the December 5, 2019 show cause hearing, and the

Court found good cause shown for his failure to appear on August 15, 2019. See ECF No. 73.

Malone Sports Center advised that the Plaintiff had not yet provided the outstanding discovery

responses, and the Court set a deadline for the Plaintiff to serve those responses. See id.

        On December 19, 2019, Malone Sports Center filed a Motion to Dismiss [ECF No. 80],

seeking dismissal under Federal Rules of Civil Procedure 37(b) and 41(b).

        In February 2020, the Plaintiff filed his own discovery requests and sought an extension

of time to complete discovery. See ECF Nos. 87–91. The Court denied the request for an

extension of time and ordered the Plaintiff to serve the outstanding discovery by June 15, 2020,

warning that the failure to meet the deadline may result in the dismissal of this case. See ECF

No. 98. On April 2, 2020, the Court reaffirmed the June 15, 2020 deadline for the Plaintiff’s

discovery responses but stayed all other discovery pending resolution of the dispositive motions.

See ECF No. 100.

        On June 18, 2020, the Plaintiff failed to participate in a scheduled telephonic status

conference. See ECF No. 107. The Court sent the Plaintiff a copy of the docket entry for the

status conference by both first class and certified mail. Id. On June 24, 2020, the Plaintiff signed

for the certified mail receipt at the address of record in this case. See ECF No. 108. At no time

has the Plaintiff made the Court aware of any change of address.




No. 107. Malone Sports Center represents that the Plaintiff has not paid the attorney fees. See Mot. for
Summary Ruling ¶ 4, ECF No. 113.


                                                     3
  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 4 of 7


        On July 27, 2020, the Plaintiff filed a 20-page document titled “Defendants Request for

Production of Documents to Plaintiff,” which appears to be an unsigned response to Malone

Sports Center’s Request for Production of Documents and Interrogatories. ECF No. 109.

        On March 9, 2021, the Court took under advisement Malone Sports Center’s Motion to

Dismiss, noted several deficiencies with the Plaintiff’s response to the Motion for Summary

Judgment, and granted the Plaintiff until March 29, 2021, to file an amended response to the

Motion for Summary Judgment. See Mar. 9, 2021 Op. & Order, ECF No. 111. The Plaintiff was

cautioned that failure to file an amended response by the deadline may result in dismissal of the

lawsuit without further notice. Id. at 2. That Order was sent by regular and certified mail. See

ECF No. 111. The certified mail was returned as “Return to Sender,” “Unclaimed,” and “Unable

to forward.” ECF No. 112. The regular mail was not returned. The Plaintiff did not file an

amended response to the Motion for Summary Judgment.

        On May 11, 2021, Malone Sports Center filed a Motion for Summary Ruling on

Defendant’s Motion to Dismiss [ECF No. 113]. In the motion, Malone Sports Center represented

that the Plaintiff had not provided the outstanding discovery to the Defendant. See id. ¶ 3. The

Plaintiff did not file a response.

        On June 22, 2021, the Court set this matter for an in-person hearing on all pending

motions for July 29, 2021. See ECF No. 120. The Court warned the Plaintiff that failure to

appear at the hearing may result in the dismissal of his case. See id. The Order was sent by

regular and certified mail. See id. The certified mail was returned as “Return to Sender,

“Unclaimed,” and “Unable to forward.” ECF No. 121. The regular mail was not returned.

        The Plaintiff did not appear for the hearing on July 29, 2021. See ECF No. 122. The

Court summarized the status of the case and heard argument from defense counsel. The




                                                 4
  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 5 of 7


Defendants represented that they still have not received documents responsive to their discovery

requests. Counsel orally moved for dismissal on behalf of all the Defendants.

                                           ANALYSIS

       The Defendants seek dismissal of the Plaintiff’s Complaint pursuant to Federal Rule of

Civil Procedure 41(b) for failure to comply with court orders and for failure to prosecute. Rule

41(b) provides that a defendant may move to dismiss an action “[i]f the plaintiff fails to

prosecute or to comply with [the Federal Rules of Civil Procedure] or a court order.” Fed. R.

Civ. P. 41(b); see also Ball v. City of Chicago, 2 F.3d 752, 753, 758–60 (7th Cir. 1993). “The

sanction of dismissal is the most severe sanction that a court may apply, and its use must be

tempered by a careful exercise of judicial discretion.” McMahan v. Deutsche Bank AG, 892 F.3d

926, 931 (7th Cir. 2018) (quoting Webber v. Eye Corp., 721 F.2d 1067, 1069 (7th Cir. 1983)). As

a result, the Seventh Circuit Court of Appeals has directed district courts to consider the

following six factors when considering a Rule 41(b) motion:

       [T]he frequency and magnitude of the plaintiff’s failure to comply with deadlines
       for the prosecution of the suit, the apportionment of responsibility for those
       failures between the plaintiff and his counsel, the effect of those failures on the
       judge’s calendar and time, the prejudice if any to the defendant caused by the
       plaintiff’s dilatory conduct, the probable merits of the suit, and the consequences
       of dismissal for the social objectives of the type of litigation that the suit
       represents.

Id. at 931–32 (quoting Aura Lamp & Lighting Inc. v. Int’l Trading Corp., 325 F.3d 903, 908 (7th

Cir. 2003)). The Court considers these factors in turn.

       First, the Plaintiff’s failure to comply with deadlines for prosecution of the suit has been

both frequent and significant. On five occasions, the Plaintiff failed to appear for hearings. After

the second failure to appear on April 10, 2019, the Plaintiff was admonished that failure to

follow court orders could result in dismissal of his case. After then appearing for two hearings in

May and June 2019, the Plaintiff failed to appear at the August 15, 2019 status conference;


                                                 5
  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 6 of 7


however, the Court subsequently found good cause shown for the failure to appear. Nevertheless,

on June 18, 2020, the Plaintiff failed to participate in a telephonic conference. And, most

recently, on July 29, 2021, the Plaintiff did not appear for the in-person status conference,

despite having been warned that the failure to appear may result in the dismissal of his case.

       The Plaintiff has further failed to follow court orders in that he has not produced

documents responsive to Malone Sports Center’s discovery requests notwithstanding several

orders to do so and the warning that the failure to meet the discovery deadline may result in the

dismissal of his case. In addition, despite being given the opportunity to file an amended

response to the Motion for Summary Judgment to cure several deficiencies, the Plaintiff did not

file an amended response. The Plaintiff was warned that the failure to file an amended response

may result in the dismissal of the lawsuit.

       Second, the responsibility for these mistakes is attributable to the Plaintiff because he is

proceeding without counsel. Pro se parties must follow court rules and directives. McInnis v.

Duncan, 697 F.3d 661, 665 (7th Cir. 2012) (citing cases).

       Third, the Plaintiff’s failure to prosecute the case has impacted the Court’s calendar. The

Plaintiff failed to attend numerous conferences without advising the Court in advance and, in

some cases, without explanation to the Court. These failures required additional orders by the

Court and settings on the Court’s calendar and has delayed the progression of this case.

       Fourth, the Plaintiff’s inaction has prejudiced the Defendants. The Plaintiff’s failure to

produce documents in discovery prejudices the Defendants’ ability to defend this case. In

addition, the Plaintiff’s failure to appear at hearings and failure to prosecute has necessitated the

Defendants’ time and resources for additional motion practice and hearings.

        Finally, the considerations regarding whether the case carries any merit or social

objective is outweighed by the above factors and the Plaintiff’s abandonment of his case. See,


                                                  6
  USDC IN/ND case 4:17-cv-00079-TLS document 123 filed 08/02/21 page 7 of 7


e.g., Martinez v. County of Porter, No. 2:15 CV 35, 2016 WL 6996045, at *2 (N.D. Ind. Nov.

30, 2016).

       The Plaintiff was warned numerous times that the failure to follow court orders and to

prosecute this case may result in dismissal of his lawsuit. Nevertheless, the Plaintiff has declined

to prosecute his action, did not respond to the Defendants’ Motion to Dismiss, and did not appear

at the July 29, 2021 in-person motion hearing before the Court. The Court recognizes the

nationwide COIVD-19 pandemic and its effect on the courts and litigants since March 2020;

however, the Court has received nothing from the Plaintiff to infer that his failure to prosecute

this case is related to the pandemic. In accordance with the Seventh Circuit’s criteria for

evaluating a motion to dismiss pursuant to Rule 41(b), the Court finds that the Plaintiff has

abandoned his case and dismissal is warranted.

                                         CONCLUSION

       For the foregoing reasons, the Court GRANTS the Motion for Summary Ruling on

Defendant’s Motion to Dismiss [ECF No. 113], GRANTS the Defendant’s Motion to Dismiss

[ECF No. 80], DENIES as moot the Motion for Summary Judgment [ECF No. 39], and

DISMISSES with prejudice the Plaintiff’s Complaint.

       SO ORDERED on August 2, 2021.

                                               s/ Theresa L. Springmann
                                              JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 7
